IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-40425
                         Summary Calendar


MICHAEL K. CHANGES, ET AL,
                                         Plaintiffs,
BERTRAND BROWN,

                                         Plaintiff-Appellant,

versus

CAROL VANCE, Chairman Texas Board of Criminal Justice; WAYNE
SCOTT, Director, Texas Department of Criminal Justice
Institutional Division; TIMOTHY WEST, Warden; CAREY STAPLES,
Assistant Warden; GARLAND FLAKES, Assistant Warden; TROY SIMPSON,
Major; JACK MANGRUM, Captain; BILLY FOREST, Lieutenant; JOHN DOE,
#1, #2, #3, #4; JOHN ALLEN, Lieutenant,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:95-CV-1110
                       --------------------
                           June 16, 2000

Before GARWOOD, DeMOSS, AND PARKER, CIRCUIT JUDGES.

PER CURIAM:*

     Bertrand Brown, Texas prisoner # 296134, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 action as

frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).

     This court has a duty, sua sponte, to determine whether it

has appellate jurisdiction.   Mosley v. Cozby, 813 F.2d 659, 660

(5th Cir. 1987).   A notice of appeal in a civil case is required

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-40425
                                -2-

to be filed within 30 days of the date of entry of the judgment.

Fed. R. App. P. 4(a).

     Because the final judgment was entered in this case on

December 22, 1998, Brown had until January 21, 1999, to file his

notice of appeal.   The earliest indication of a notice of appeal

being filed by Brown is in the Clerk’s letter stating that it had

received his out of time notice of appeal on February 24, 1999.

The document that was treated as Brown’s notice of appeal in this

case was received in this court and thus considered filed on

March 23, 1999.   Either date is too late for the documents filed

to be considered as a timely notice of appeal.   Brown’s appeal is

DISMISSED for lack of appellate jurisdiction.

     Further, given the frivolity of the underlying lawsuit, the

obvious lateness of his notice of appeal filed in the wrong

court, and the fact that this appeal has been pending on the

docket of this court since March 1999 due to Brown’s failure to

make the necessary financial arrangements, we also DISMISS this

appeal as frivolous pursuant to 5th Cir. R. 42.2.   This dismissal

shall count as a strike under 28 U.S.C. § 1915(g), in addition to

the strike for the district court’s dismissal as frivolous.    See

Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir. 1996).

     APPEAL DISMISSED.